Citation Nr: 1422424	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-09 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether the decision to reduce the evaluation for cognitive disorder, not otherwise specified, from 30 percent disabling to 10 percent disabling was proper.

2.  Whether the decision to reduce the evaluation for maxillary sinusitis from 30 percent disabling to noncompensable was proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to September 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In June 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The issues of entitlement to service connection for umbilical hernia, ulnar neuropathy, paresthesia, pain in the shoulder joint, pain and weakness in the left arm, leg and left hand (noted as cubital tunnel syndrome), pain and weakness in the right arm and back, hepatitis C, scabies and traumatic brain injury have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that a reduction in evaluation is warranted for cognitive disorder, not otherwise specified.

2.  A preponderance of the evidence is against a finding that a reduction in evaluation is warranted for maxillary sinusitis.


CONCLUSIONS OF LAW

1.  The reduction of the 30 percent evaluation to 10 percent for cognitive disorder, not otherwise specified, was not proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.105 (2013).

2.  The reduction of the 30 percent evaluation to noncompensable for maxillary sinusitis was not proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The claims have been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II.  Analysis

The Veteran was involved in a car accident while on active duty in September 1976.  In an August 1983 administrative decision, the RO found that the Veteran's injuries sustained in September 1976 were not the result of wilful misconduct and were in the line of duty.  The RO stated that there was no evidence to show conclusively that the Veteran was intoxicated or that there was any willful misconduct on the part of the Veteran and noted that there was no evidence to indicate that a line of duty determination was conducted by the service department.

In October 1983, the RO received a line of duty determination from the Veteran's service department.  The records reflect that the general court-martial authority determined that the Veteran's injuries were incurred "not in the line of duty" but "due to member's own misconduct."  An Investigation Report indicates the Veteran and another service member stole a pick-up truck.  The report found that the Veteran was intoxicated and that being under the influence of alcohol contributed to the Veteran's loss of control of the vehicle.  

It appears from the record that the RO did not review the service line of duty determination after it was received.  The Veteran was granted entitlement to service connection for residuals of facial trauma in a September 1983 rating decision, including status post nasal fracture and posttraumatic headaches, granted as noncompensable and 10 percent disabling respectively, effective March 10, 1983.  In a September 1996 rating decision, the RO granted an increased rating of 30 percent for maxillary sinusitis secondary to facial trauma, formerly status post nasal fracture, effective June 24, 1996.  The RO granted an increased rating of 30 percent for dementia due to head trauma, formerly posttraumatic headaches, effective June 24, 1996.  

In March 2009, the RO issued an administrative decision finding that the August 18, 1983 Administrative Decision was incorrect based on administrative error.  The RO noted that the error was found 25 years after the initial decision and disabilities deemed to be service connected based on the evidence of record at the time the rating was rendered were protected.  The RO found claimed conditions outside of the protected scope were deemed to be not incurred in the line of duty and due to the Veteran's willful misconduct.  

In a May 2009 letter, the RO notified the Veteran that his eligibility to receive any further VA benefits for the injuries was terminated effective June 1, 2009.  In June 2009, the Veteran's representative filed a notice of disagreement with the letter.  The representative noted that the Veteran had been service-connected for the disabilities for more than 20 years.  

In a September 2009 rating decision, the RO reinstated payment of benefits, noting that it was a full grant of the benefits sought on appeal.  In the rating decision, the RO proposed that the evaluation of cognitive disorder be decreased to 10 percent, as the 10 percent evaluation had been in effect for more than 20 years.  The RO also proposed a reduction of maxillary sinusitis secondary to facial trauma to noncompensable.  The Veteran received notice of the proposed reduction in a September 2009 notice letter. 

In a December 2009 rating decision, the RO reduced the Veteran's evaluations to 10 percent disabling for cognitive disorder, not otherwise specified, and noncompensable for maxillary sinusitis secondary to facial trauma, effective March 1, 2010.  The Veteran filed a notice of disagreement with the reductions, asserting that the grants of service connection were protected by the 20 year rule and any increases to those protected issues should likewise be protected.

The notice of disagreements filed in June 2009 and February 2010 only address whether the severance or reduction of currently received benefits was proper.  The Veteran has not specifically challenged the March 2009 administrative decision finding that there was an error in the August 1983 administrative decision.  Although the Veteran asserted that the accident was not the result of willful misconduct at the June 2012 hearing, the Veteran did not formally appeal the March 2009 line of duty determination.  Additionally, at the hearing, the Veteran incorrectly stated that he was not the driver in the accident and the Veteran's representative was unaware of the line of duty finding in service.  See p. 5-6.  Therefore, the Board will only address whether the reduction in the disability ratings was proper.

Generally, a reduction may be warranted when the evidence shows that a service-connected disability has improved and a lower rating is warranted under the Schedule for Rating Disabilities.  See 38 C.F.R. §§ 3.105(e); 4.1.  Absent some other explicit provision for reducing a rating, the regulatory scheme does not provide for reducing a rating in any other manner.  See, e.g., 38 C.F.R. § 3.344 (2013) (indicating that a full and complete examination showing improvement is necessary to reduce a disability that has become stabilized); cf. 38 C.F.R. § 3.665 (2013) (requiring reduced compensation for incarcerated beneficiaries).

The Board also notes that the Veteran's service-connected disability evaluations were in effect for more than five years and thus only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  These provisions prohibit a reduction on the basis of a single examination.  Id.

In the Veteran's case, the RO reduced the ratings for the service-connected disabilities, not because the evidence showed an improvement in symptoms, but rather on the account of the finding of willful misconduct in the in-service car accident.  The cognitive disorder and maxillary sinusitis were considered to be the result of the car accident.  Although the Veteran had already been awarded service connection for the disabilities for more than 20 years, the RO determined that he could not be paid compensation for the disabilities in light of the finding that the incident from which the disabilities arose was determined to be as a result of the Veteran's willful misconduct.  The RO noted that disability pension is not payable for any condition due to the Veteran's own willful misconduct.  38 C.F.R. § 3.301(b).

The Board does not find that this type of reduction is permitted under the regulatory framework.  A proper way to prevent compensation from erroneously being paid for a disability is to sever service connection.  See 38 C.F.R. § 3.105(d).  That action is subject to a limitation of a period of 10 years from the effective date of the award of service connection absent fraud or when the Veteran did not have the requisite service or character of discharge.  See 38 C.F.R. § 3.957 (2013).  The Board notes that the record does not reflect the Veteran has committed fraud.  His DD Form 214 reflects that he received a general discharge under honorable conditions.

Regardless, the reductions in the Veteran's disability ratings were essentially based on an error in the initial grant of service connection.  The RO did not address whether the service-connected disabilities had improved.  There are no other explicit provisions for reducing a rating in the regulatory scheme based on an error in the grant of service connection.  Thus, the Board finds that the reductions of the ratings for a cognitive disorder and maxillary sinusitis were not proper.  Accordingly, the ratings should be restored to their previous levels.


ORDER

Restoration of a 30 percent evaluation for cognitive disorder, not otherwise specified, is granted effective March 1, 2010.

Restoration of a 30 percent evaluation for maxillary sinusitis is granted effective March 1, 2010.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


